|N THE D|STR|CT COURT OF APPEAL OF THE STATE OF FLOR|DA
FIFTH D|STR|CT

7825 N|YRTLE OAK LANE, LLC AND
ANDREW LA ROSA,

Appe||ants,
v. ` Case No. 5D15-74
BANK OF NEW YORK MELLON, ETC., ET AL.,

Appe||ees.

Opinion filed June 17, 2016

Appea| from the Circuit Court
for Osceo|a County,
Robert J. Pleus, Jr., Senior Judge.

Jose G. Oliveira, of Jose G. O|iveira, P.A.,
Or|ando, and Raymer F. Maguire, I||, of
Maguire, Lassman, P.A., Or|ando, for
Appe||ants.

Nancy M. Wa|lace and Michael J. Larson,
of Akerman LLF’, Ta||ahassee, and Wi||iam

P. He||er, of Akerman LLP, Fort Lauderda|e,
for Appe||ees.

OP|N|ON ON |V|OT|ON FOR REHEAR|NG AND CLAR|F|CAT|ON

PER CUR|AM.

This cause is before us on Appellee's Motion for Rehearing and Clarif\cation of

Order Granting Attorneys’ Fees. We deny the motion for rehearing, but grant the

motion for clarification based on Appellant, 7825 Myrtle Oak Lane, LLC’s, confession of
error. inasmuch as 7825 l\/lyrtle Oak Lane, LLC, is not entitled to an award of attorney’s

fees, we clarify that the April 22, 2016 order awarding attorney’s fees shall apply only to

Appellant, Andrew La Rosa.
REHEARING DEN|ED; CLARlFlCATlON GRANTED.

BERGER, LAMBERT and EDWARDS, concur.